To compel respondent to furnish to the state board of equalization the assessment roll of his township, in order to enable said board to discharge its duties, the proceeding being instituted by the board of supervisors.
Respondent filed a cross-petition, setting forth that while county clerk he had been elected supervisor, and that the board of supervisors refused to recognize him as such, and praying that they be compelled to recognize him. The question in controversy was, whether the offices of county clerk and supervisor could be held by one person at the same time.
The writ as prayed for in the cross-petition, was granted Dec. 1, 1896, with costs, the court holding that respondent, by accepting the office of supervisor had vacated the office of clerk.
It appeared that the state board of equalization was to meet on the third Monday in August, and that the Circuit Court for the county would not convene until October, hence the proceeding was’entertained in the Supreme Court.